DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34, 36, 37, 39-51, and 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27 line 8 and claim 44 line 2, it is unclear how the tip is a component that ‘secures’, when claim 27 now sets forth that ‘solely’ the magnet retains the tip in the probe housing. As securing and retaining are interpreted to be the same, Examiner suggests setting forth that the tip and housing ‘cooperate’ instead of having the function of securing.
In claim 34, it is unclear how a screw thread is utilized when claim 27 sets forth that the magnet is solely used for retaining the tip and housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 32, 33, 36, 37, 39, 40, 44, 45, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin (FR 2843290 –cited by applicant) in view of Kim et al (US Pub 2015/0032004 –cited by applicant as EP 2837949) and Tsung (US Pub 2010/0191123)
Re claims 27, 32, 37: Sandrin discloses a probe including a tip and a probe housing, the tip including:
an ultrasound transducer constructed and configured to emit and receive ultrasound signals (see figure 1, element 2),
at least one electrical contact of tip, said at least one electrical contact of tip being constructed and configured to cooperate with an electrical connector (figure 1, abstract; see the electrical cable connections),
wherein said ultrasound probe housing comprises an electrodynamic actuator constructed and configured to cooperate with the at least one ultrasound transducer, said electrodynamic actuator being adapted to generate a low-frequency impulse having a frequency range between about 1 Hz and about 5000 Hz (see figure 1, element 3 and claim 1 with the 1-5000Hz range).


Re claims 28, 29: Sandrin discloses all features except for the interchangeable tip with embedded component. However, Kim teaches that the interchangeable tip is constructed and configured to embed at least one electronic component connected to the at least one electrical contact of tip suitable to cooperate with the electrical connector. Further, the component is a memory to store tip information [0060; see the “first storage 220”]. It would have been obvious to the skilled artisan to modify Sandrin, to incorporate the interchangeable tip as taught by Kim, in order improve performance patients with different body types.

Re claims 39, 40: Sandrin discloses all features except for a processor that communicates with a reading system of the housing. However, Kim teaches of at least one processor that communicates with a reading system implemented by a processor/circuitry [0053; see the processor 310 that processes and reads data of the probe]. It would have been obvious to the skilled artisan to modify Sandrin, to include the processor and reading system of Kim, in order to facilitate the data collection and processing.
Re claim 47: Sandrin discloses all features except that the electrical connector is a jack-like connector. However, Kim teaches that the connector is jack-like (see figures 3A, 3B; showing the plug and groove/protrusion connections which are considered to be ‘jack-like’). It would have been obvious to the skilled artisan to modify Sandrin, to include the connectors as taught by Kim, in order to facilitate the connection of different tips/probes. 
Re claims 48-51: Sandrin discloses all features except for a method that when the interchangeable tip is secured to the ultrasound probe housing, a step of identifying .

s 30 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin/Kim/Tsung, as applied to claims 28 and 40, in view of Ran (CN 202600740 –cited by applicant).
Re claims 30, 41-43: Sandrin/Kim/Tsung disclose all features including disclosure of a processor selecting an acquisition parameter of at least a frequency and amplitude [see Kim 0049; wherein when the mechanical and electrical connection is made, the data is processed from the memory to identify the tip and select parameters such as frequency and amplitude which correspond to optimized characteristics of the connected scan head], except that the component is a RFID chip and that this data is scanned and transmitted to the processor. However, Ran teaches of a RFID chip suitable to store an interchangeable tip identity information and to transmit data relative to the interchangeable tip and/or interchangeable tip identity information to the processor (see abstract; wherein the RFID reader is a chip and transmits data regarding recognition of an ultrasound probe). It would have been obvious to the skilled artisan to modify Sandrin/Kim/Tsung, to use RFID as taught by Ran, in order to enable recognition of an ultrasound probe via its electrical connections.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sandrin/Kim/Tsung, as applied to claim 28, in view of Hossack (US 6,338,716 –cited by applicant).
Re claim 31: Sandrin/Kim/Tsung disclose all features except for an acceleration sensor. However, Hossack teaches of a component of a probe that is an acceleration sensor (col 8, lines 38-40). It would have been obvious to the skilled artisan to modify .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sandrin/Kim/Tsung, as applied to claim 27, in view of Gruner (US 5,402,793 –cited by applicant).
Re claim 34: Sandrin/Kim/Tsung disclose all features except that a screw thread to couple the tip connector and housing connector. However, Gruner teaches of an ultrasound probe with corresponding threaded portion to fasten two parts (col 3, lines 40-45; see the ‘threaded’ parts). It would have been obvious to the skilled artisan to modify Sandrin/Kim/Tsung, to use a threaded connection, in order to facilitate coupling of the tip and probe housing.

Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin/Kim/Tsung, as applied to claim 27, in view of Marian (US Pub 2004/0002658 –cited by applicant).
Re claims 46, 53: Sandrin/Kim/Tsung disclose all features except that the electrical connector is a spring-loaded connector or that a magnet is used to compensate the spring force. However, Marian teaches that the connector is spring-loaded [0026, 0030, see elements 205, 2022]. It would have been obvious to the skilled artisan to modify Sandrin/Kim/Tsung, to include the connectors as taught by Marian, in order to facilitate the connection of different tips/probes. Further, it would have been obvious to the skilled artisan to use a magnet as taught by Tsung that is sufficient to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 27-34, 36, 37, 39-51, and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.